Jones, J.
On October 8, 1918/ the council of the city of Superior passed a resolution declaring the intention of the city to take over the property of the Superior Water, Light & Power Company in accordance with the public utility law. Thereupon the company brought suit to enjoin the city from so doing. From an order overruling a demurrer to the complaint the city appealed to this court. The court reversed the order overruling the demurrfer and remanded the case with directions to sustain the demurrer. 174 Wis. 257, 181 N. W. 113. Plaintiff filed a motion for a rehearing, which was ordered on one of the questions involved. A reargument was had, and thereafter, on May 31, 1921, the court rendered a decision sustaining its previous mandate. 174 Wis. 257, at p. 292 (183 N. W. 254). Upon the remanding of the record the circuit court entered *627an order sustaining the demurrer, with leave to amend the complaint within twenty days. The plaintiff not pleading over, final judgment was entered sustaining the demurrer and dismissing the complaint. The present appeal is from this judgment.
From an examination of the record it appears that the proceedings in the court below were regular and in accordance with the proper practice, and the judgment as entered should be affirmed.
By the Court. — Judgment affirmed.